NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LIJUAN DING,                                     No.   18-71292

                Petitioner,                      Agency No. A206-205-780

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 5, 2020**
                                  Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Lijuan Ding, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

removal. The parties are familiar with the facts, so we do not repeat them here.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition and remand.

      We review the BIA’s factual findings, including adverse credibility findings,

for substantial evidence. Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). Factual

findings “are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Smolniakova v. Gonzales,

422 F.3d 1037, 1044 (9th Cir. 2005).

      The agency found Ding not credible based on the timeline between her

travel to Malaysia and obtaining a U.S. visa, false statements made by Ding in

order to obtain the visa, and corroborating evidence that the agency found

undermined Ding’s credibility.

      Substantial evidence does not support the agency’s adverse credibility

determination. We will not uphold an adverse credibility finding where it is based

on “speculation and conjecture.” See Zhi v. Holder, 751 F.3d 1088, 1093 (9th Cir.

2014). The corroborating evidence that the agency relied upon here depends on

speculation and conjecture, rather than omissions or inconsistencies in Ding’s

testimony or evidence.

      For these reasons we grant the petition for review and remand Ding’s

asylum and withholding of removal claims to the agency for further proceedings

consistent with this disposition.

      The government shall bear the costs for this petition for review.


                                         2
PETITION FOR REVIEW GRANTED AND REMANDED




                     3